Title: To Alexander Hamilton from Edmund Randolph, 16 August 1794
From: Randolph, Edmund
To: Hamilton, Alexander



Philadelphia, Saturday afternoonAugust 16th 1794
Dear Sir,

I have just seen Mr. Fauchet. He says, that La Carmagnol was ordered by him to sail eight or ten days ago, and is probably gone; but that she came in hither, pursued by a vessel of war, now waiting for her at the mouth of the Delaware. I informed him, that his answer was desired in writing: He promised to send it to the Office this afternoon, and I have directed it to be sent to you. He will perhaps place the thing in such a point of view, as to require some consideration and perhaps modification. I wish therefore, that you would send the letter out, if after reading it you think that something must be immediately done.
Yours with respect and esteem

Edm: Randolph.

